SUMMARY ORDER

John Faltings, pro se, appeals from the district court’s order dismissing his complaint for failure to state a claim upon which relief can be granted. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), a district court “shall dismiss the case at any time if the court determines that ... the action ... fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). This Court “review[s] de novo a district court’s ruling pursuant to 28 U.S.C. § 1915.” Polanco v. Hopkins, 510 F.3d 152, 155 (2d Cir.2007).
Having conducted a de novo review of the record, we affirm the district court’s judgment for substantially the same reasons stated by the district court in its thorough order of dismissal. See generally Harrington v. County of Suffolk, 607 F.3d 31 (2d Cir.2010). We have considered all of Faltings’s arguments on appeal and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.